 1
 2
 3
 4
 5
 6
 7                                      UNITED STATES DISTRICT COURT

 8                                     EASTERN DISTRICT OF CALIFORNIA

 9
10
11
     JUANITA HERNANDEZ,                                     ) Case No.: 1:18-cv-01507-BAM
12                                                          )
                      Plaintiff,                            ) ORDER REGARDING PLAINTIFF’S
13           v.                                             ) SOCIAL SECURITY COMPLAINT
                                                            )
14   ANDREW M. SAUL,1 Commissioner of                       )
     Social Security,                                       )
15                                                          )
16                    Defendant.                            )
                                                            )
17
18                                                    INTRODUCTION

19           Plaintiff Juanita Hernandez (“Plaintiff”) seeks judicial review of a final decision of the

20   Commissioner of Social Security (“Commissioner”) denying her application for disability insurance

21   benefits under Title II of the Social Security Act and supplemental security income under Title XVI of

22   the Social Security Act. The matter is currently before the Court on the parties’ briefs, which were

23   submitted, without oral argument, to Magistrate Judge Barbara A. McAuliffe.2

24
25
26
     1
               Andrew M. Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal Rules of
27   Civil Procedure, Andrew M. Saul is substituted for Acting Commissioner Nancy A. Berryhill as the defendant in this suit.
     2
               The parties consented to have a United States Magistrate Judge conduct all proceedings in this case, including
28   entry of final judgment, pursuant to 28 U.S.C. § 636(c). (Doc. Nos. 7, 8.)

                                                                 1
 1          Having considered the briefing and record in this matter, the Court finds the decision of the

 2   Administrative Law Judge (“ALJ”) to be supported by substantial evidence in the record as a whole

 3   and based upon proper legal standards. Accordingly, this Court affirms the agency’s determination to

 4   deny benefits.

 5                                    FACTS AND PRIOR PROCEEDINGS

 6          Plaintiff filed applications for disability insurance benefits and supplemental security income

 7   on February 19, 2015. AR 242-49.3 Plaintiff alleged that she became disabled on January 1, 2011,

 8   due severe depression, anxiety, panic attacks and high blood pressure. AR 242, 323. Plaintiff’s

 9   applications for disability insurance benefits and supplemental security income were denied initially

10   and on reconsideration. AR 134-38, 145-49. Subsequently, Plaintiff requested a hearing before an

11   ALJ. ALJ Shiva Bozarth held a hearing on October 10, 2017, and issued an order denying benefits on

12   January 4, 2018. AR 12-27, 977-1007. Plaintiff sought review of the ALJ’s decision, which the

13   Appeals Council denied, making the ALJ’s decision the Commissioner’s final decision. AR 1-5. This

14   appeal followed.

15          Hearing Testimony

16          The ALJ held a hearing on October 10, 2017, in Fresno, California. Plaintiff appeared with her

17   attorney, Jonathan Pena. Impartial Vocational Expert (“VE”) Paul Ramirez also appeared. AR 979.

18          In response to questioning from the ALJ, Plaintiff testified that she has a high school

19   education. AR 988. She last worked in 2013 as a caregiver through in-home support services for a

20   family friend, who was confined to a hospital bed. Plaintiff cleaned, cooked, and provided

21   medication. AR 985-87. Plaintiff could not remember any work that she did from 2008-2011 or in

22   2014 and 2015. She did recall working as a restaurant hostess in 2004, 2005, 2006 and 2007. AR

23   987-88.

24          When asked about her physical impairments, Plaintiff testified that she has diabetes. With

25   medication, her sugar levels are controlled, and the numbers are better. She takes two pills, Metformin

26   and Oseni, and checks her blood sugar four times a day. She is trying to follow a diabetic diet. AR

27
28   3
            References to the Administrative Record will be designated as “AR,” followed by the appropriate page number.

                                                              2
 1   988-89. Plaintiff also testified that she has hypertension. She takes medication for it, but has trouble

 2   remembering to take the pills. Her cousin and her dad call her to make sure she takes her medication.

 3   AR 989-90.

 4          When asked about her physical activities, Plaintiff reported that she tries to do her own

 5   cleaning. She does not have physical problems with sweeping or mopping. She mostly has difficulty

 6   concentrating. She can use the microwave to cook her meals, but she does not use the stove because

 7   she cannot concentrate. She burned her arm once when grease splattered on her. Although Plaintiff

 8   lives alone, her father and her cousin visit her. Her cousin helps with meals and cleaning and her

 9   father drives her to doctor’s appointments even though she has a driver’s license. She has a dog but

10   does not take him for walks. AR 990-93.

11          Plaintiff expressed to the ALJ that her problems became significant when her mother passed

12   away. Before that, she was able to work. She engages in self-harm behaviors, cutting or burning

13   herself. In 2015, she was put on a psychiatric hold for trying to hurt herself by taking pills. AR 994-

14   95.

15          In response to questioning by her attorney, Plaintiff testified that her physical problems include

16   asthma, which is triggered by her anxiety and the weather. She uses an inhaler about four times a day.

17   Her anxiety is triggered when she is around a lot of people, which is why she tries not to go anywhere.

18   When she goes to her doctor’s appointments, she gets anxious and cannot concentrate. AR 995-96.

19          Plaintiff also testified that she has trouble with her right arm that started in 2014. She cannot

20   lift heavy items. She can hold a cup, but she cannot hold a half gallon of milk because it is too heavy,

21   and her arm is too weak. She takes pain medication for it, which helps. After taking her medication,

22   she would rate her pain as 5 out of 10. AR 996-98.

23          When asked about her hospitalizations, Plaintiff testified that she hears voices. The medication

24   from her psychiatrist helped in the beginning, but it is no longer helping. The voices became louder

25   about two months prior to the hearing. Prior to that, she would hear things every night. Some of the

26   voices were command voices telling her to hurt herself. AR 998-99. Plaintiff also has problems

27   sleeping. She averages two to five hours of sleep a night. This causes concentration issues during the

28   day and she sees things, like shadows. She has issues with fatigue and decreased energy, and she cat
                                                         3
 1   naps during the day. AR 999-1000. Plaintiff also reiterated that she has problems being around a lot

 2   of people. She may isolate and gets paranoid. She does individual therapy, not group therapy. AR

 3   1000. She does not watch TV and does not read. AR 1001.

 4           Following Plaintiff’s testimony, the ALJ elicited testimony from VE Paul Ramirez. The ALJ

 5   asked the VE hypothetical questions. For all of the hypotheticals, the ALJ asked the VE to assume an

 6   individual with the same age, education and work experience as Plaintiff. For the first hypothetical,

 7   the ALJ asked the VE to assume an individual who cannot be exposed to more than concentrated

 8   levels of chemicals, dusts or other respiratory irritants, cannot work at unprotected heights or around

 9   fast moving machinery, cannot operate a motor vehicle, and is limited to simple and routine tasks,

10   occasional interactions with coworkers, supervisors and the general public. The VE testified that there

11   would be work in the national economy for such an individual, such as laborer of stores, hand packer,

12   and cleaner, housekeeper. AR 1002-03.

13           For the second hypothetical, the ALJ asked the VE to assume the same individual from

14   hypothetical number one with the additional limitation that the individual would require a reminder

15   once per hour to stay on task. The VE testified that there would be no jobs for such an individual. AR

16   1003.

17           For the third hypothetical, the ALJ asked the VE to assume the same individual from

18   hypothetical number one with the additional limitation that this individual would need two

19   unscheduled absences from work per month. The VE testified that there would be no jobs available

20   for such an individual. AR 1003.

21           Following questioning by the ALJ, Plaintiff’s counsel asked the VE to assume a hypothetical

22   individual limited to a range of light work, with the right upper extremity would be limited to

23   occasional overhead reaching and frequent reaching in all other directions, occasional ramps, stairs

24   and stooping, but never ropes, ladders or scaffolds, limited to simple, routine tasks, and would have

25   difficulty relating and interacting with coworkers, supervisors and the general public and would be off

26   tasks 15 percent of the time in those categories. The VE testified that there would be no work for this

27   individual. AR 1004.

28
                                                         4
 1          For the final hypothetical, the ALJ asked the VE to assume the individual in hypothetical

 2   number one with an additional limitation to the light exertional level. The VE testified that there

 3   would be jobs available at the light exertional level, such as office helper, cannery worker, and sorter,

 4   agricultural. AR 1004-05.

 5          Medical Record

 6          The relevant medical record was reviewed by the Court, and will be referenced below as

 7   necessary to this Court’s decision.

 8          The ALJ’s Decision

 9          Using the Social Security Administration’s five-step sequential evaluation process, the ALJ

10   determined that Plaintiff was not disabled under the Social Security Act. AR 15-27. Specifically, the

11   ALJ found that Plaintiff had not engaged in any substantial gainful activity since January 1, 2011, her

12   alleged onset date. AR 18. The ALJ identified asthma, obesity, depressive disorder, generalized

13   anxiety disorder, and post-traumatic stress disorder as severe impairments. AR 18-19. The ALJ

14   determined that the severity of Plaintiff’s impairments did not meet or equal any of the listed

15   impairments. AR 19. Based on a review of the entire record, the ALJ determined that Plaintiff

16   retained the residual functional capacity (“RFC”) to perform light work. She could lift and carry 20

17   pounds occasionally and 10 pounds frequently, stand and/or walk for 6 hours in an 8-hour workday,

18   and sit for 6 hours in an 8-hour workday. She could not be exposed to more than concentrated levels

19   of chemicals, dusts, or other respiratory irritants. She also could not work at unprotected heights, with

20   fast moving machinery, or operate a motor vehicle. She was limited to simple, routine tasks and

21   occasional interaction with coworkers, supervisors, and the general public. AR 20-26. With this RFC,

22   the ALJ found that Plaintiff could perform jobs that exist in significant numbers in the national

23   economy, such as office assistant, cannery worker and sorter agricultural. AR 26-27. The ALJ

24   therefore concluded that Plaintiff was not disabled under the Social Security Act. AR 27.

25                                            SCOPE OF REVIEW

26          Congress has provided a limited scope of judicial review of the Commissioner’s decision to

27   deny benefits under the Act. In reviewing findings of fact with respect to such determinations, this

28   Court must determine whether the decision of the Commissioner is supported by substantial evidence.
                                                         5
 1   42 U.S.C. § 405(g). Substantial evidence means “more than a mere scintilla,” Richardson v. Perales,

 2   402 U.S. 389, 402 (1971), but less than a preponderance. Sorenson v. Weinberger, 514 F.2d 1112,

 3   1119, n. 10 (9th Cir. 1975). It is “such relevant evidence as a reasonable mind might accept as

 4   adequate to support a conclusion.” Richardson, 402 U.S. at 401. The record as a whole must be

 5   considered, weighing both the evidence that supports and the evidence that detracts from the

 6   Commissioner’s conclusion. Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). In weighing the

 7   evidence and making findings, the Commissioner must apply the proper legal standards. E.g.,

 8   Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th Cir. 1988). This Court must uphold the Commissioner’s

 9   determination that the claimant is not disabled if the Commissioner applied the proper legal standards,

10   and if the Commissioner’s findings are supported by substantial evidence. See Sanchez v. Sec’y of

11   Health and Human Servs., 812 F.2d 509, 510 (9th Cir. 1987).

12                                                           REVIEW

13            In order to qualify for benefits, a claimant must establish that he or she is unable to engage in

14   substantial gainful activity due to a medically determinable physical or mental impairment which has

15   lasted or can be expected to last for a continuous period of not less than twelve months. 42 U.S.C. §

16   1382c(a)(3)(A). A claimant must show that he or she has a physical or mental impairment of such

17   severity that he or she is not only unable to do his or her previous work, but cannot, considering his or

18   her age, education, and work experience, engage in any other kind of substantial gainful work which

19   exists in the national economy. Quang Van Han v. Bowen, 882 F.2d 1453, 1456 (9th Cir. 1989). The

20   burden is on the claimant to establish disability. Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir.

21   1990).

22                                                        DISCUSSION4

23            Plaintiff contends that the ALJ erred by (1) failing to incorporate into the RFC the mental

24   limitations identified by the consultative examiner, Dr. Soad Khalifa; (2) improperly discounting the

25   opinion of third-party witness Jael Enos; and (3) improperly evaluating Plaintiff’s subjective

26
27   4
              The parties are advised that this Court has carefully reviewed and considered all of the briefs, including arguments,
     points and authorities, declarations, and/or exhibits. Any omission of a reference to any specific argument or brief is not to
28   be construed that the Court did not consider the argument or brief.

                                                                   6
 1   complaints regarding her mental impairments and the impact of Plaintiff’s right ankle impairment on

 2   her RFC.

 3          A.      The ALJ Did Not Err in Determining Plaintiff’s Mental RFC

 4          Plaintiff first argues that the ALJ erred by assigning great weight to the opinion of the

 5   consultative psychiatric examiner, Dr. Soad Khalifa, but failing to incorporate all of the limitations

 6   identified by Dr. Khalifa into Plaintiff’s mental RFC.

 7          On May 9, 2015, Dr. Khalifa completed a consultative psychiatric evaluation. Plaintiff

 8   complained of depression, anxiety, low motivation, isolative behavior, excessive sleeping and anger

 9   issues. She also described limited social activities. AR 391-92. She was able to take care of her

10   personal hygiene. With regard to her daily activities, Plaintiff reported that she sits at home, sleeps and

11   sometimes watches television. AR 392.

12          On mental status examination, Plaintiff was cooperative with good eye contact, alert and

13   oriented in all spheres. Dr. Khalifa determined that it “was clear … that she was exaggerating her

14   symptoms” and “that with memory testing she was pretending that she could not remember and gave

15   approximate answers.” AR 393. As to her cognitive skills, her attention and concentration were

16   impaired, and she had difficulty spelling her last name backward. Her memory also was impaired, but

17   Dr. Khalifa observed that Plaintiff was exaggerating and “it seemed that she was pretending that she

18   does not remember.” AR 393. Her judgment and insight were good, but her abstract thinking and

19   fund of knowledge were poor. AR 393. Dr. Khalifa diagnosed Plaintiff with persistent depressive

20   disorder, along with hypertension, back pain and arm pain. Dr. Khalifa opined that “[a]ccording to the

21   claimant, she is unable to maintain attention and concentration to carry out simple job instructions.”

22   AR 393. She would have difficulty relating and interaction with coworkers, supervisors and the

23   general public because of her anger issues and poor social skills, depression and anxiety symptoms.

24   She was unable to carry out an extensive variety of technical and/or complex instructions. She also

25   had some restrictions on her activities, based on statements that she had back pain and arm pain, and

26   low motivation, not performing any chores or activities. Dr. Khalifa further opined that because

27   Plaintiff was unable to do math, she should not be handling her own funds. AR 393-94.

28   ///
                                                         7
 1            In evaluating Dr. Khalifa’s opinion, the ALJ reasoned as follows:

 2            As for the opinion evidence, Consultative examiner, Dr. Khalifa, opined the claimant
              was unable to maintain attention and concentration to carry out simple job instructions,
 3            and would have difficulty relating and interacting with coworkers, supervisors and the
              general public. She was unable to carry out an extensive variety of technical and/or
 4
              complex instructions (Exhibit B4F, pp. 5-6). I give great weight to Dr. Khalifa’s opinion
 5            because it is consistent with and supported by the record. The claimant testified that she
              had great difficulty concentrating (Hearing Transcript), it took her nearly two days to
 6            complete her Adult Function Report (Exhibit B5E), and she needed reminders to take her
              medication (Hearing Transcript). The claimant was diagnosed with anxiety (Exhibit
 7
              6BF, p. 43), isolated herself to her apartment (Exhibit B4F, p. 3), and got paranoid and
 8            anxious around people (Hearing Transcript). Accordingly, I give great weight to this
              opinion.
 9
10   AR 24.
11            Plaintiff argues that the ALJ erred by assigning “great weight” to Dr. Khalifa’s opinion, but
12   omitting from the RFC, without comment, Dr. Khalifa’s assessment that Plaintiff was unable to
13   maintain concentration and attention to carry out simple instructions.
14            An RFC “is the most [one] can still do despite [his or her] limitations” and it is “based on all
15   the relevant evidence in [one’s] case record,” rather than a single medical opinion or piece of
16   evidence. 20 C.F.R. § 404.1545(a)(1). While it is true that an ALJ is “not qualified to interpret raw
17   medical data in functional terms,” Padilla v. Astrue, 541 F.Supp.2d 1102, 1106 (C.D. Cal. 2008), the
18   ALJ is not precluded from making an RFC finding that differs from assessments contained in medical
19   source statements. Indeed, “the RFC need not precisely reflect a physician’s specific assessments.”
20   Holcomb v. Comm’r Soc. Sec., No. 2:17-cv-02268-KJM-CKD, 2019 WL 4745268, at *2 (E.D. Cal.
21   Sept. 30, 2019) (citing Turner v. Comm’r Soc. Sec. Admin., 613 F.3d 1217, 1222-23 (9th Cir. 2010)).
22   As the Ninth Circuit has expressed, “[i]t is clear that it is the responsibility of the ALJ, not the
23   claimant’s physician, to determine residual functional capacity.” Vertigan v. Halter, 260 F.3d 1044,
24   1049 (9th Cir. 2001).
25            A review of the record indicates no apparent conflict between Dr. Khalifa’s opinion and the
26   RFC limitation to simple, routine tasks. In relevant part, Dr. Khalifa’s report states, “According to the
27   claimant, she is unable to maintain attention and concentration to carry out simple job instructions.”
28   AR 393 (emphasis added). The inability to carry out simple job instructions was therefore Plaintiff’s
                                                           8
 1   own opinion of her functioning. In contrast, Dr. Khalifa opined that Plaintiff “would have difficulty

 2   relating and interacting with coworkers, supervisors and the general public because of her anger issues

 3   and poor social skills, depression and anxiety symptoms” and was “unable to carry out an extensive

 4   variety of technical and/or complex instructions because of [these] reasons.” AR 393-94. Dr.

 5   Khalifa’s opinion that Plaintiff was unable to carry out an extensive variety of technical or complex

 6   instructions is not inconsistent with Plaintiff’s RFC for simple, routine tasks.

 7          Moreover, the ALJ’s RFC determination at step-four that Plaintiff could perform simple,

 8   routine tasks was supported by the opinions of the state agency consultants and the consultative

 9   examiner, Dr. Robin Rhodes Campbell. The state agency physicians, Drs. R. Warren and D.

10   Funkenstein both determined that Plaintiff was not significantly limited in the ability to carry out very

11   short and simple instructions. AR 74, 109. They also concluded that she had the ability to understand

12   and remember simple instructions and had the ability to attend and concentrate for periods of two

13   hours as required in the workplace. AR 75, 110. Similarly, on December 3, 2016, following a

14   consultative evaluation on December 3, 2016, Dr. Robin Rhodes Campbell opined that Plaintiff would

15   have “no impairment in understanding, remembering, and carrying out short, simple instructions.” AR

16   402. The ALJ gave “partial weight” to these opinions, explaining that she assigned “great weight to

17   the limitations regarding simple instructions …, but less weight to the remainder of the opinions,

18   because they are not supported by the record.” AR 25. The opinions of non-treating or non-

19   examining physicians may serve as substantial evidence when the opinions are consistent with

20   independent clinical findings or other evidence in the record. Thomas v. Barnhart, 278 F.3d 947, 957

21   (9th Cir. 2002). Here, the opinions of the state agency physicians and Dr. Campbell were consistent

22   with the independent clinical findings on examination that Plaintiff had no deficits in attention, her

23   concentration was adequate for conversation and time-limited assessment tasks, she was alert and

24   oriented to person, place, time and situation, presented with no obvious cognitive delays, and her

25   insight and judgment were reasonable. AR 400.

26          The Court therefore finds that the ALJ did not err in establishing Plaintiff’s mental RFC and

27   limiting her to simple, routine tasks.

28   ///
                                                          9
 1            B.     The ALJ Did Not Err in Evaluating the Third-Party Testimony of Jael Enos

 2            Plaintiff next argues that the ALJ improperly rejected the third-party testimony of her friend,

 3   Jael Enos. Ms. Enos completed a Third-Party Function report on March 16, 2015. She reported that

 4   she sees Plaintiff daily and helps with activities, such as washing her hair, cleaning, and doctor’s

 5   visits. She also reported that Plaintiff needs reminders to take medications. She rarely goes outside

 6   and does not drive because she becomes overly anxious. She cannot pay her bills, count change,

 7   handle a savings account or use a checkbook/money orders. Her impairments affect her ability to lift,

 8   squat, bend, stand, reach, walk, sit, kneel, climb stairs and see. They also affect her memory,

 9   understanding, task completion, concentration, following instructions, using hands, and getting along

10   with others. AR 279-87. The ALJ assigned “some weight” to Ms. Enos’ statements because her

11   personal relationship with Plaintiff prevented her from being considered a “disinterested third party

12   witness,” she was not medically trained to make exacting observations regarding Plaintiff’s

13   impairments, and the statements did not evidence greater limitations than those indicated by the ALJ.

14   AR 26.

15            An ALJ must take into account competent lay witness testimony. Molina v. Astrue, 674 F.3d

16   1104, 1114 (9th Cir. 2012); Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir. 2001). “[I]n order to discount

17   competent lay witness testimony, the ALJ ‘must give reasons that are germane to each witness.’”

18   Molina, 674 F.3d at 1114 (citation omitted). An ALJ is not required to discuss every witness’

19   testimony on an individualized, witness-by-witness basis. Id. Rather, “if the ALJ gives germane

20   reasons for rejecting testimony by one witness, the ALJ need only point to those reasons when

21   rejecting similar testimony by a different witness.” Id.

22            Plaintiff’s personal relationship with Ms. Enos is not a valid reason to discount her

23   observations. Diedrich v. Berryhill, 874 F.3d 634, 640 (9th Cir. 2017); see also Smolen v. Chater, 80

24   F.3d 1273, 1289 (9th Cir. 1996) (finding that “[t]he fact that a lay witness is a family member cannot

25   be a ground for rejecting his or her testimony. To the contrary, testimony from lay witnesses who see

26   the claimant every day is of particular value.”). Further, Ms. Enos’ lack of medical training is not a

27   valid reason to discount her testimony. Lay witnesses are not required to have medical training and

28   their testimony need not be backed by any particular expertise. Molina, 674 F.3d at 1114 (“Lay
                                                         10
 1   testimony as to a claimant’s symptoms or how an impairment affects the claimant’s ability to work is

 2   competent evidence that the ALJ must take into account.”). Nevertheless, because the third-party

 3   statement of Ms. Enos was of the same general nature as Plaintiff’s subjective complaints, the ALJ’s

 4   valid reasons for discounting Plaintiff’s statements, discussed in detail below, apply equally to Ms.

 5   Enos’ similar statements. Molina, 674 F.3d at 1122 (“given that the lay witness testimony described

 6   the same limitations as Molina’s own testimony, ... the ALJ’s reasons for rejecting Molina’s testimony

 7   apply with equal force to the lay testimony”); Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685,

 8   694 (9th Cir. 2009) (“In light of our conclusion that the ALJ provided clear and convincing reasons for

 9   rejecting [claimant’s] own subjective complaints, and because [layperson’s] testimony was similar to

10   such complaints, it follows that the ALJ also gave germane reasons for rejecting her testimony.”).

11   Accordingly, the Court finds that the ALJ did not commit reversible error in her evaluation of the lay

12   witness testimony.

13          C.      The ALJ Did Not Err in Evaluating Plaintiff’s Subjective Complaints

14          Plaintiff next argues that the ALJ “failed to set forth any reason for discounting Plaintiff’s

15   alleged mental and physical limitations.” (Doc. No. 16 at 15.)

16          In deciding whether to admit a claimant’s subjective complaints, the ALJ must engage in a

17   two-step analysis. Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014); Batson v. Comm’r of Soc.

18   Sec. Admin., 359 F.3d 1190, 1196 (9th Cir. 2004). First, the claimant must produce objective medical

19   evidence of her impairment that could reasonably be expected to produce some degree of the symptom

20   or pain alleged. Garrison, 759 F.3d at 1014. If the claimant satisfies the first step and there is no

21   evidence of malingering, the ALJ may reject the claimant’s testimony regarding the severity of her

22   symptoms only by offering specific, clear and convincing reasons for doing so. Id. at 1015.

23          Here, the ALJ found that Plaintiff’s medically determinable impairments could reasonably be

24   expected to cause the alleged symptoms regarding her mental impairments, but rejected her statements

25   concerning the intensity, persistence and limiting effects of those symptoms. AR 22. Although there

26   was evidence suggestive of malingering relative to her mental impairments, which is discussed below,

27   the ALJ nonetheless provided specific, clear and convincing reasons for discounting Plaintiff’s

28   testimony.
                                                         11
 1          First, the ALJ discounted Plaintiff’s statements based on the objective medical evidence. AR

 2   22. Although lack of supporting medical evidence cannot form the sole basis for discounting

 3   testimony, it is a factor that the ALJ can consider. See Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir.

 4   2005). The ALJ summarized the medical record relative to Plaintiff’s mental impairments and

 5   highlighted evidence demonstrating that Plaintiff exaggerated her symptoms. AR 24. Specifically, the

 6   ALJ cited Dr. Khalifa’s findings on mental status examination that Plaintiff “exaggerated her

 7   symptoms.” AR 24. Indeed, Dr. Khalifa repeatedly noted in the evaluation report that Plaintiff was

 8   exaggerating. AR 393 (“I noticed that she was exaggerating her symptoms.”), (“It was clear to me that

 9   she was exaggerating her symptoms.”), (“she was exaggerating”). Additionally, during testing, Dr.

10   Khalifa found that not only was Plaintiff exaggerating, but she also was pretending that she could not

11   remember. AR 393 (“I saw that with memory testing she was pretending that she could not remember

12   and she gave approximate answers.”), (“it seemed that she was pretending that she does not

13   remember”). The ALJ also identified Dr. Campbell’s report indicating that Plaintiff’s test results were

14   invalid. AR 24. In her report, Dr. Campbell commented that Dr. Khalifa’s evaluation showed “some

15   evidence of exaggeration and malingering.” AR 398. On mental status examination, Dr. Campbell

16   also found “evidence of exaggeration and dissimulation.” AR 399. As to Plaintiff’s cognitive testing,

17   Dr. Campbell advised caution, stating as follows:

18          These test results should be interpreted very cautiously given the claimant’s effort, which
            was poor. When presented with any type of memory task, she said without hesitation
19          that she would be unable to do them. Her answers were approximate. She presented
            herself as being unable to tell the difference between shapes or colors. She presented
20
            herself as being unable to add single digit numbers. It is unlikely that the claimant has
21          deficits as severe as these test scores would suggest.

22   AR 400. Plaintiff’s tests results indicated that she was functioning intellectually in the “Extremely
23   Low range” and she scored “very poorly” on the measure of memory. AR 401. Dr. Campbell opined
24   that these results were not likely to be an accurate estimation of Plaintiff’s overall functioning because
25   they were “not consistent with her history nor her current level of functioning.” AR 401. Dr.
26   Campbell concluded that the test results were “considered to be invalid.” AR 401. The objective
27   findings of Drs. Khalifa and Campbell that Plaintiff exaggerated her symptoms, pretended not to
28   remember during memory testing, and exhibited poor effort on testing are a sufficient basis for
                                                         12
 1   discounting Plaintiff’s testimony regarding her functional limitations. The ALJ could reasonably

 2   conclude that Plaintiff’s limitations were not as extensive as alleged.

 3          Second, the ALJ discounted Plaintiff’s testimony regarding her mental limitations based on

 4   evidence that her condition improved with treatment and she was stable on her medications. AR 23.

 5   Impairments that can be effectively controlled with medication are not disabling for purposes of

 6   determining eligibility for disability benefits. Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001,

 7   1006 (9th Cir. 2006) (citations omitted); see also Petersen v. Berryhill, 737 Fed. App’x 329, 332 (9th

 8   Cir. June 19, 2018) (citing Warre and finding ALJ properly relied on evidence that the claimant’s pain

 9   and symptoms were controlled with medication and treatment). The ALJ found that Plaintiff’s mental

10   status improved, and by June 2017, she denied suicidal ideation, she was exercising, and her mood had

11   improved. AR 23. The ALJ also noted that Plaintiff’s medications helped stabilize her. AR 23, 25.

12   According to treatment records, in June 2017, Plaintiff was continuing with exercise, noted to be

13   improved with medications, denied suicidal ideations and her medications were stable. AR 406-07.

14          With regard to her physical impairments, Plaintiff asserts that the ALJ “wholly failed to

15   evaluate the limitations resulting from her right ankle cyst” and failed to offer clear and convincing

16   reasons for rejecting her subjective complaints resulting from this impairment. (Doc. 15 at 15, 17).

17   However, Plaintiff has waived the issue of her ankle cyst as a disabling impairment by raising it for

18   the first time before this Court. See Harshaw v. Colvin, 616 Fed.App’x 316 (9th Cir. 2015). Although

19   the medical records include some evidence regarding this condition, such evidence is not sufficient to

20   have put the ALJ and the Appeals Council on notice that Plaintiff specifically claimed that she was

21   impaired by this condition. Id. The Ninth Circuit has held that “at least when claimants are

22   represented by counsel, they must raise all issues and evidence at their administrative hearings in order

23   to preserve them on appeal.” Meanel v. Apfel, 172 F.3d 1111, 1115 (9th Cir. 1999).

24          Here, Plaintiff did not allege that she was impaired by her ankle cyst and she identified no

25   limitations associated with her ankle during the administrative proceedings despite being represented

26   by counsel. In applying for disability, Plaintiff claimed she was disabled from severe depression,

27   anxiety, panic attacks and high blood pressure. AR 323. Her Adult Function Report identified only

28   depression, anxiety, arthritis in her legs, back pain, high blood pressure and trouble with her bladder.
                                                         13
 1   AR 289. A hearing brief prepared by Plaintiff’s counsel on September 20, 2017, which was submitted

 2   to the ALJ, alleged that Plaintiff suffered from the following severe impairments: depression,

 3   posttraumatic stress disorder, diabetes, asthma and chronic pain syndrome. AR 352. The briefing

 4   made no mention of Plaintiff’s ankle cyst or any associated limitations. AR 352-54. At the hearing,

 5   neither Plaintiff nor her counsel mentioned her ankle cyst or any associated limitations.

 6           Even if not waived, the ALJ has implicitly rejected Plaintiff’s allegations of disabling

 7   limitations from her ankle cyst. Plaintiff claims that she complained of pain with weight bearing,

 8   tenderness, and pain with motion of the ankle from March 2015 through June 2017. (Doc. No. 15 at

 9   16.) As demonstrated by the ALJ’s decision, Plaintiff’s allegations regarding her physical limitations,

10   including an inability to walk, were discounted as inconsistent with her activities. AR 22, 23. An ALJ

11   can properly discount a claimant’s subjective complaints when the daily activities demonstrate an

12   inconsistency between what the claimant can do and the degree that disability is alleged. Molina, 674

13   F.3d at 1112–1113. Here, the ALJ considered that Plaintiff was able to exercise. AR 23. This

14   consideration included Plaintiff’s own report in May 2017 that she was exercising and had lost 15

15   pounds. AR 22, 402. From this record, it was not unreasonable to conclude that Plaintiff’s ability to

16   exercise undermined her claims of pain with walking or weight-bearing.

17           Further, the ALJ considered the objective evidence as undermining her claims regarding an

18   inability to walk and postural limitations. AR 23. The objective evidence may be considered when

19   evaluating a claimant’s subjective complaints. See Burch, 400 F.3d at 681. In this case, the ALJ

20   expressly considered record evidence that Plaintiff’s lower extremities demonstrated normal ranges of

21   motion and her gait was within normal limits. AR 23. According to the record, on examination in

22   2015, Plaintiff’s ankle range of motion was within normal limits on both the right and left and her gait

23   was normal despite Plaintiff’s claim that she could not walk at all because of pain. AR 387. This

24   evidence also undermines any allegations concerning ankle range of motion and weight bearing

25   difficulties.

26           For these reasons, the Court finds that the ALJ’s assessment of Plaintiff’s subjective

27   complaints is free of reversible error. Even if one of the reasons provided could be found inadequate,

28   there are sufficient other reasons provided to support the assessment of Plaintiff’s subjective
                                                        14
 1   complaints. See Batson, 359 F.3d at 1197; Molina, 674 F.3d at 1115. Moreover, even if the ALJ

 2   explained her reasoning with “less than ideal clarity,” the Court must uphold it where the ALJ’s “path

 3   may reasonably be discerned.” Molina, 674 F.3d at 1121.

 4                                              CONCLUSION

 5          Based on the foregoing, the Court finds that the ALJ’s decision is supported by substantial

 6   evidence in the record as a whole and is based on proper legal standards. Accordingly, this Court

 7   DENIES Plaintiff’s appeal from the administrative decision of the Commissioner of Social Security.

 8   The Clerk of this Court is DIRECTED to enter judgment in favor of Defendant Andrew M. Saul,

 9   Commissioner of Social Security, and against Plaintiff Juanita Hernandez.

10
11   IT IS SO ORDERED.

12
        Dated:     March 24, 2020                            /s/ Barbara   A. McAuliffe           _
13                                                    UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       15
